Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed September 20, 2021 have been fully considered 
but are respectfully found unpersuasive. 
The applicant argues the following:
[1] Title objection has been addressed and should be withdrawn.

[2] Claim objections has been addressed and should be withdrawn

[3] 112 Rejection has been addressed and should be withdrawn

[4] Anderson fails to disclose a period of time in Fig. 2 during which the voltage applied to the top electrode of DEA changes from "a voltage on the top electrode at a first point in time" to "an overdrive voltage." Further, Anderson fails to disclose that the overdrive voltage is a voltage on the top electrode that exceeds a difference between "the voltage at the first point
in time when capacitance increases" and "the voltage at the second point in time when capacitance plateaus."…“…Fig. 2 does not indicate a change of voltage applied to the top lectrode from "voltage on top electrode at the first point in time when capacitance increases" to "voltage on top electrode at the second point in time when capacitance plateaus.''”

Regarding [1], examiner respectfully agrees with the modification made by applicant to address the title objection and the objection has been withdrawn.
Regarding [2], examiner respectfully agrees with the modification made by applicant to address the claim objections and the ojections has been withdrawn.
Regarding [3], examiner respectfully agrees with the modification made by applicant to address the 112 rejection and the rejection has been withdrawn.
Regarding [4], the examiner respectfully disagrees because (1) “…a period of time in Fig. 2 during which the voltage applied to the top electrode of DEA changes from "a voltage on the top electrode at a first point in time" to "an overdrive voltage"” is not a claim limitation, (2) “…the overdrive voltage is a voltage on the top electrode that exceeds a difference between "the voltage at the first point in time when capacitance increases" and "the voltage at the second point in time when capacitance plateaus"” is also not a claim limitation, and lastly, (3) “…a change of voltage applied to the top lectrode from "voltage on top electrode at the first point in time when capacitance increases" to "voltage on top electrode at the second point in time when capacitance plateaus''” is not a claim limitation. The claim language at issue states: “wherein the overdrive period comprises a change of the drive signal voltage from the first voltage to an overdrive voltage by an amount that exceeds a difference between the second voltage and the first voltage;…” Anderson discloses “…wherein the overdrive period (Figs. 1-11; Fig. 2, any period of time in Figure 2 during which voltage applied to top electrode changes by an amount that is greater than the difference between the voltage at second and first points in time) comprises a change (Figs. 1-11; Fig. 2) of the drive signal voltage (Figs. 1-11; Fig. 11, voltage applied to top electrode) from the first voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the first point in time) to an overdrive voltage (Figs. 1-11; Figs. 2/11, any voltage at any period of time in Figure 2 that is greater or less than the first voltage by an amount that is greater than the difference between second and first voltages) by an amount (Figs. 1-11; Fig. 2) that exceeds (Figs. 1-11; Fig. 2) a difference (Figs. 1-11; Fig. 2) between the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus at the beginning of period during which capacitance plateaus) and the first voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the first point in time);…” The claim language at issue only requires that during a period of time a voltage A change from a voltage B to a voltage C by an amount that exceeds a difference between a voltage D and a voltage C. The difference between C and B must be greater than the difference between D and C. Since the elements at issue are voltages, the “amount” at issue is magnitude (|C-B| > |D-C|). Hence, B can be greater than C or less than C as long as the difference, C-B, is greater than the difference between D and C. Any voltage change that exceeds the voltage change between the voltage on the top electrode in Figure 2 and the beginning of the plateau reads on this claim language. The claim language is broad, such that, the overdrive voltage can be greater or less than the first voltage as long as the difference between them exceeds the difference between second and first voltages. 
Therefore, since Anderson is considered to show the aforementioned limitations, it is considered to read on the claims.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14, and 16-21 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Anderson et al. (U.S. Publication No. 2012/0086366; hereinafter “Anderson”).
Regarding claim 1, Anderson discloses a method of driving an actuator (Figs. 1-11, 10; Fig. 1), wherein the actuator (Figs. 1-11, 10; Fig. 1) comprises an electroactive polymer structure (Figs. 1-11; [Abstract]), wherein the electroactive polymer structure (Figs. 1-11; [Abstract]) is arranged (Figs. 1-11) to adopt (Figs. 1-11; Fig. 2) at least a first actuation state (Figs. 1-11; capacitance at a first point in time when capacitance increases) and a second actuation state (Figs. 1-11; Fig. 2, capacitance at a second point in time when capacitance plateaus), wherein the second actuation state (Figs. 1-11; Fig. 2, capacitance at a second point in time when capacitance plateaus) is different (Figs. 1-11; Fig. 2) from the first actuation state (Figs. 1-11; Fig. 2, capacitance at a first point in time when capacitance increases), wherein the first actuation state (Figs. 1-11; Fig. 2, capacitance at a first point in time when capacitance increases) has a first voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the first point in time) associated with it and the second actuation state (Figs. 1-11; Fig. 2, capacitance at a second point in time when capacitance plateaus) has a second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) associated with it the method comprising: applying an overdrive period (Figs. 1-11; Fig. 2, any period of time in Figure 2 during which voltage applied to top electrode exceeds the difference between the voltage at the first and second points in time) of a drive signal (Figs. 1-11; Fig. 11, voltage applied to top electrode), wherein the drive signal (Figs. 1-11; Fig. 11, voltage applied to top electrode) has a drive signal voltage (Figs. 1-11; Fig. 11, voltage applied to top electrode), wherein the drive signal voltage (Figs. 1-11; Fig. 11, voltage applied to top electrode) is applied to the electroactive polymer structure (Figs. 1-11; [Abstract]) for switching (Figs. 1-11; Fig. 2) the electroactive polymer structure (Figs. 1-11; capacitance at a first point in time when capacitance increases) to the second actuation state (Figs. 1-11; Fig. 2, capacitance at a second point in time when capacitance plateaus), wherein the overdrive period (Figs. 1-11; Fig. 2, any period of time in Figure 2 during which voltage applied to top electrode changes by an amount that is greater than the difference between the voltage at second and first points in time) comprises a change (Figs. 1-11; Fig. 2) of the drive signal voltage (Figs. 1-11; Fig. 11, voltage applied to top electrode) from the first voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the first point in time) to an overdrive voltage (Figs. 1-11; Figs. 2/11, any voltage at any period of time in Figure 2 that is greater or less than the first voltage by an amount that is greater than the difference between second and first voltages) by an amount (Figs. 1-11; Fig. 2) that exceeds (Figs. 1-11; Fig. 2) a difference (Figs. 1-11; Fig. 2) between the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus at the beginning of period during which capacitance plateaus) and the first voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the first point in time); and applying (Figs. 1-11; Fig. 2), a holding period (Figs. 1-11; Fig. 2, period during which capacitance is substantially constant) of the drive signal (Figs. 1-11; Fig. 11, voltage applied to top electrode), wherein the drive signal voltage (Figs. 1-11; Fig. 11, voltage applied to top electrode) is at the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) at least at the beginning (Figs. 1-11; Fig. 2) the holding period (Figs. 1-11; Fig. 2, period during which capacitance plateaus).  
Regarding claim 2, Anderson discloses the method as claimed in claim 1, wherein the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) is applied only when (Figs. 1-11; Fig. 2) or after (Figs. 1-11; Fig. 2) the electroactive polymer structure (Figs. 1-11; [Abstract]) reaches the second actuation state (Figs. 1-11; Fig. 2, capacitance at a second point in time when capacitance plateaus) for a first time (Figs. 1-11; Fig. 2) during an application (Figs. 1-11; Fig. 2) of the drive signal (Figs. 1-11; Fig. 11, voltage applied to top electrode).  
Regarding claim 3, Anderson discloses the method as claimed in claim 1, wherein the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) is maintained (Figs. 1-11; Fig. 2) at least as long as (Figs. 1-11; Fig. 2) the overdrive voltage (Figs. 1-11; Figs. 2/11, any voltage at any period of time in Figure 2 that is greater or less than the first voltage by an amount that is greater than the difference between second and first voltages).  
Regarding claim 4, Anderson discloses the method as claimed in claim 1, wherein the electroactive polymer structure (Figs. 1-11; [Abstract]) comprises 12 top/bottom), wherein the electrodes (Figs. 1-11; Figs. 1/11, 12 top/bottom) are arranged to receive the drive signal (Figs. 1-11; Fig. 11, voltage applied to top electrode), wherein the electrodes (Figs. 1-11; Figs. 1/11, 12 top/bottom) define a capacitor (Figs. 1-11; Figs. 1/11; [0074]) having a capacitance (Figs. 1-11; Figs. 1/11; [Abstract]), wherein the overdrive voltage (Figs. 1-11; Figs. 2/11, any voltage at any period of time in Figure 2 that is greater or less than the first voltage by an amount that is greater than the difference between second and first voltages) is applied until a voltage across the capacitance (Figs. 1-11; Figs. 1/11, voltage across electrodes 12) differs (Figs. 1-11; Fig. 2; [0080]) from the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) by a predetermined amount (Figs. 1-11; Fig. 2; [0080] – voltage amount at which voltage across electrodes drops to being less than twice as large as the second voltage), and wherein the voltage across the capacitance (Figs. 1-11; Figs. 1/11, voltage across electrodes 12) changes to the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) after the voltage across the capacitance (Figs. 1-11; Figs. 1/11, voltage across electrodes 12) differs (Figs. 1-11; Fig. 2; [0080]) from the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) by the predetermined amount (Figs. 1-11; Fig. 2; voltage amount at which voltage across electrodes drops to being less than twice as large as the second voltage).  
Regarding claim 5, Anderson discloses the method as claimed in claim 4, wherein the predetermined amount is less than 50% (Figs. 1-11; Fig. 2; [0080] – voltage amount at which voltage across electrodes drops to being less than twice as large as the second voltage).   
Regarding claim 6, Anderson discloses the method as claimed in claim 4, wherein the overdrive voltage (Figs. 1-11; Figs. 2/11, any voltage at any period of time in Figure 2 that is greater or less than the first voltage by an amount that is greater than the difference between second and first voltages) is applied until a voltage across the capacitance (Figs. 1-11; Figs. 1/11, voltage across electrodes 12) is equal to or less than (Figs. 1-11; Fig. 2; [0080] – voltage amount at which voltage across electrodes drops to being less than twice as large as the second voltage) the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus).  
Regarding claim 7, Anderson discloses the method as claimed in claim 4 wherein the overdrive voltage (Figs. 1-11; Figs. 2/11, any voltage at any period of time in Figure 2 that is greater or less than the first voltage by an amount that is greater than the difference between second and first voltages) is applied until a voltage across the capacitance (Figs. 1-11; Figs. 1/11, voltage across electrodes 12) exceeds (Figs. 1-11; Fig. 2; [0080] – voltage amount at which voltage across electrodes drops to being less than twice as large as the second voltage) the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) by the predetermined amount (Figs. 1-11; Fig. 2; [0080] – voltage amount at which voltage across electrodes drops to being less than twice as large as the second voltage), such that the voltage across the capacitance (Figs. 1-11; Figs. 1/11, voltage across electrodes 12) changes back (Figs. 1-11; Fig. 2) to the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) after the voltage across the capacitance (Figs. 1-11; Figs. 1/11, voltage across electrodes 12) exceeds (Figs. 1-11; Fig. 2; [0080] – voltage amount at which voltage across electrodes drops to being less than twice as large as the second voltage) the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) by the predetermined amount (Figs. 1-11; Fig. 2; [0080] – voltage amount at which voltage across electrodes drops to being less than twice as large as the second voltage).  
Regarding claim 8, Anderson discloses the method as claimed in claim 1, wherein during the overdrive period (Figs. 1-11; Fig. 2, any period of time in Figure 2 during which voltage applied to top electrode is greater than the difference between the voltage at the first and second points in time) the overdrive voltage (Figs. 1-11; Figs. 2/11, any voltage at any period of time in Figure 2 that is greater or less than the first voltage by an amount that is greater than the difference between second and first voltages) is constant (Figs. 1-11; Fig. 2, period during which voltage is substantially constant).  
Regarding claim 9, Anderson discloses the method as claimed in claim 1, wherein a combination of the overdrive period (Figs. 1-11; Fig. 2, any period of time in Figure 2 during which voltage applied to top electrode is greater than the difference between the voltage at the first and second points in time) and the holding period (Figs. 1-11; Fig. 2, period during which capacitance plateaus) is a cycle (Fig. 2), and wherein a period (Fig. 2, period of capacitance increase and plateauing) of the cycle (Fig. 2) is larger (Fig. 2) than a period (Fig. 2, period of constant capacitance prior to increase) corresponding to a resonant frequency (Figs. 1-11; Fig. 1, resonant frequency of capacitor) of the electroactive polymer structure (Figs. 1-11; [Abstract]).  
Regarding claim 10, Anderson discloses a non-transitory computer readable medium storing ([0121]) a computer readable code ([0121]), wherein the computer readable code ([0121]), when executed by a processor ([0121]), causes the processor (Figs. 1-11; Fig. 11, 111-112) to perform the method of claim 1.  
Regarding claim 11, Anderson discloses an actuator device comprising: an actuator (Figs. 1-11, 10; Fig. 1), the actuator (Figs. 1-11, 10; Fig. 1) comprising: an electroactive polymer structure (Figs. 1-11; [Abstract]), capacitance at a first point in time when capacitance increases) and a second actuation state (Figs. 1-11; Fig. 2, capacitance at a second point in time when capacitance plateaus), wherein the second actuation state (Figs. 1-11; Fig. 2, capacitance at a second point in time when capacitance plateaus) is different (Figs. 1-11; Fig. 2) from the first actuation state (Figs. 1-11; Fig. 2, capacitance at a first point in time when capacitance increases), wherein the first actuation state (Figs. 1-11; Fig. 2, capacitance at a first point in time when capacitance increases) is associated with a first voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the first point in time), wherein the second actuation state (Figs. 1-11; Fig. 2, capacitance at a second point in time when capacitance plateaus) is associated with a second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus); and a driver circuit (Figs. 1-11; Fig. 11, 111-112) arranged (Figs. 1-11; Fig. 11) to apply a drive signal (Figs. 1-11; Fig. 11, voltage applied to top electrode) to the electroactive polymer structure (Figs. 1-11; [Abstract]), wherein the drive signal (Figs. 1-11; Fig. 11, voltage applied to top electrode) has a drive signal voltage (Figs. 1-11; Fig. 11, voltage applied to top electrode), wherein the drive signal (Figs. 1-11; Fig. 11, voltage applied to top electrode) is arranged (Figs. 1-11; Fig. 2) to switch the electroactive polymer structure (Figs. 1-11; [Abstract]) capacitance at a first point in time when capacitance increases) to the second actuation state (Figs. 1-11; Fig. 2, capacitance at a second point in time when capacitance plateaus), wherein the drive signal (Figs. 1-11; Fig. 11, voltage applied to top electrode) comprises an overdrive period (Figs. 1-11; Fig. 2, any period of time in Figure 2 during which voltage applied to top electrode is greater than the difference between the voltage at the first and second points in time) and a holding period (Figs. 1-11; Fig. 2, period during which capacitance plateaus), wherein the drive signal voltage (Figs. 1-11; Fig. 11, voltage applied to top electrode) is changed (Figs. 1-11; Fig. 2) from the first voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the first point in time) to an overdrive voltage (Figs. 1-11; Figs. 2/11, any voltage at any period of time in Figure 2 that is greater or less than the first voltage by an amount that is greater than the difference between second and first voltages) by an amount (Figs. 1-11; Fig. 2) that exceeds (Figs. 1-11; Fig. 2) a difference (Figs. 1-11; Fig. 2) between the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) and the first voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the first point in time) during the overdrive period (Figs. 1-11; Fig. 2, any period of time in Figure 2 during which voltage applied to top electrode is greater than the difference between the voltage at the first and second points in time),  wherein the drive signal voltage (Figs. 1-11; Fig. 11, voltage applied to top electrode) is voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) at least during a beginning (Figs. 1-11; Fig. 2) of the holding period (Figs. 1-11; Fig. 2, period during which capacitance plateaus), and wherein the holding period (Figs. 1-11; Fig. 2, period during which capacitance plateaus) occurs after (Figs. 1-11; Fig. 2) the overdrive period (Figs. 1-11; Fig. 2, any period of time in Figure 2 during which voltage applied to top electrode is greater than the difference between the voltage at the first and second points in time).  
Regarding claim 12, Anderson discloses the actuator device as claimed in claim 11, wherein the actuator (Figs. 1-11, 10; Fig. 1) comprises electrodes (Figs. 1-11; Figs. 1/11, 12 top/bottom) connected (Figs. 1-11; Fig. 11) to the driver circuit (Figs. 1-11; Fig. 11, 111-112).
Regarding claim 14, Anderson discloses the actuator device as claimed in claim 11, further comprising a feedback system (Figs. 1-11; Fig. 11), wherein the feedback system (Figs. 1-11; Fig. 11) determines an actuation state (Figs. 1-11; Fig. 2) of the actuator (Figs. 1-11, 10; Fig. 1), and wherein the feedback system sets (Figs. 1-11; Fig. 11) and/or changes (Figs. 1-11; Fig. 11) one or more of a level (Figs. 1-11; Fig. 11), a duration (Figs. 1-11; Fig. 11) or a waveform shape (Figs. 1-11; Fig. 11) of the overdrive voltage (Figs. 1-11; Figs. 2/11, any voltage at any period of time in Figure 2 that is greater or less than the first voltage by an amount that is greater than the difference between second and first voltages) based on the determined actuation state (Figs. 1-11; Fig. 2).  
Regarding claim 16, Anderson discloses the method as claimed in claim 1, wherein the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) is maintained (Figs. 1-11; Fig. 2) at least twice as long (Figs. 1-11; Fig. 2) as the overdrive voltage (Figs. 1-11; Figs. 2/11, any voltage at any period of time in Figure 2 that is greater or less than the first voltage by an amount that is greater than the difference between second and first voltages).  
Regarding claim 17, Anderson discloses the method as claimed in claim 1, wherein during the overdrive period (Figs. 1-11; Fig. 2, any period of time in Figure 2 during which voltage applied to top electrode is greater than the difference between the voltage at the first and second points in time) the overdrive voltage (Figs. 1-11; Figs. 2/11, any voltage at any period of time in Figure 2 that is greater or less than the first voltage by an amount that is greater than the difference between second and first voltages) changes (Figs. 1-11; Fig. 2) from an initial value (Figs. 1-11; Fig. 2, value during increase of capacitance before plateauing) to the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus)  
Regarding claim 18, Anderson discloses the actuator device as claimed in claim 11, wherein the electroactive polymer structure (Figs. 1-11; [Abstract]) 12 top/bottom) connected (Figs. 1-11; Fig. 11) to the driver circuit (Figs. 1-11; Fig. 11, 111-112).
Regarding claim 19, Anderson discloses the actuator device as claimed in claim 11, wherein the electroactive polymer structure (Figs. 1-11; [Abstract]) comprises electrodes (Figs. 1-11; Figs. 1/11, 12 top/bottom), wherein the electrodes (Figs. 1-11; Figs. 1/11, 12 top/bottom) are arranged (Figs. 1-11; Figs. 1/11) to receive the drive signal (Figs. 1-11; Fig. 11, voltage applied to top electrode), wherein the electrodes (Figs. 1-11; Figs. 1/11, 12 top/bottom) define a capacitor (Figs. 1-11; Figs. 1/11; [0074]) having a capacitance (Figs. 1-11; Figs. 1/11; [Abstract]), wherein the overdrive voltage (Figs. 1-11; Figs. 2/11, any voltage at any period of time in Figure 2 that is greater or less than the first voltage by an amount that is greater than the difference between second and first voltages) is applied until a voltage across the capacitance (Figs. 1-11; Figs. 1/11, voltage across electrodes 12) differs (Figs. 1-11; Fig. 2; [0080]) from the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) by a predetermined amount (Figs. 1-11; Fig. 2; [0080] – voltage amount at which voltage across electrodes drops to being less than twice as large as the second voltage), and wherein the voltage across the capacitance (Figs. 1-11; Figs. 1/11, voltage across electrodes 12) changes to the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) after the voltage voltage across electrodes 12) differs (Figs. 1-11; Fig. 2; [0080]) from the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) by the predetermined amount (Figs. 1-11; Fig. 2; [0080] – voltage amount at which voltage across electrodes drops to being less than twice as large as the second voltage).  
Regarding claim 20, Anderson discloses the actuator device as claimed in claim 19, wherein the overdrive voltage (Figs. 1-11; Figs. 2/11, any voltage at any period of time in Figure 2 that is greater or less than the first voltage by an amount that is greater than the difference between second and first voltages) is applied until a voltage across the capacitance (Figs. 1-11; Figs. 1/11, voltage across electrodes 12) is equal to or less than the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus).  
Regarding claim 21, Anderson discloses the actuator device as claimed in claim 19, wherein the overdrive voltage (Figs. 1-11; Figs. 2/11, any voltage at any period of time in Figure 2 that is greater or less than the first voltage by an amount that is greater than the difference between second and first voltages) is applied until a voltage across the capacitance (Figs. 1-11; Figs. 1/11, voltage across electrodes 12) exceeds (Figs. 1-11; Fig. 2; [0080] – voltage amount at which voltage across electrodes drops to being less than twice as large as the second voltage) the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) by the predetermined amount (Figs. 1-11; Fig. 2; [0080] – voltage amount at which voltage across electrodes drops to being less than twice as large as the second voltage), such that the voltage across the capacitance (Figs. 1-11; Figs. 1/11, voltage across electrodes 12) changes back (Figs. 1-11; Fig. 2) to the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) after the voltage across the capacitance (Figs. 1-11; Figs. 1/11, voltage across electrodes 12) exceeds (Figs. 1-11; Fig. 2; [0080] – voltage amount at which voltage across electrodes drops to being less than twice as large as the second voltage) the second voltage (Figs. 1-11; Fig. 2, voltage on top electrode at the second point in time at the beginning of period during which capacitance plateaus) by the predetermined amount (Figs. 1-11; Fig. 2; [0080] – voltage amount at which voltage across electrodes drops to being less than twice as large as the second voltage). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over 
Anderson in view of Kornbluh et al. (U.S. Publication No. 2002/0175594; hereinafter “Kornbluh”).
Regarding claim 13, Anderson teaches the actuator device as claimed in claim 11, wherein the actuator device (Figs. 1-11; Fig. 11) wherein a particular switching from the first actuation state (Figs. 1-11; Fig. 2, capacitance at a first point in time when capacitance increases) to the second actuation state (Figs. 1-11; Fig. 2, capacitance at a second point in time when capacitance plateaus) and providing for at least one switching response time value (Figs. 1-11; Fig. 2, time between switching from first to second actuation states) achievable for that particular switching of the overdrive voltage (Figs. 1-11; Figs. 2/11, any voltage at any period of time in Figure 2 that is greater or less than the first voltage by an amount that is greater than the difference between second and first voltages) and the overdrive period (Figs. 1-11; Fig. 2, any period of time in Figure 2 during which voltage applied to top electrode is greater than the difference between the voltage at the first and second points in time).  Anderson does not teach comprises a memory storing a lookup table, wherein the lookup table lists a plurality of switching action data entries, and wherein each data entry, from the plurality of switching action data entries.
Kornbluh, however, does teach a memory storing a lookup table (Fig. 3, 77; [0094]), wherein the lookup table (Fig. 3, 77; [0094]) lists (Fig. 3; [0094]) a 77 includes a digital computer with a look-up table in memory to apply the correct voltage to transducer 81 for a given deflection to cause transducer 81 to apply the desired force at that deflection. The correct voltage can be stored (as a digital number later converted to an output voltage by controller 77 and control electronics 79) by measuring the force-deflection properties of the transducer 81 for various voltages.”), and wherein each data entry, from the plurality of switching action data entries (Fig. 3; [0094]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Anderson to include the features of Kornbluh because it would increase control of the voltages applied thereby improving stiffness control.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837
/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837